ITEMID: 001-90561
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ZALUSKA v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 4. The applicant was born in 1946 and lives in Warszawa.
5. On 31 December 1991 the applicant instituted proceedings for redress for obviously unwarranted pre-trial detention (o odszkodowanie za oczywiście niesłuszne tymczasowe aresztowanie).
6. On 28 November 2000 the Warsaw Regional Court scheduled the first hearing for 9 January 2001.
7. On 9 January 2001 the applicant’s representative requested the court for additional time to specify his claim for redress. The court adjourned the hearing sine die.
8. On 14 June 2004 the applicant’s representative requested the court to grant him additional time to update legal and factual grounds for the applicant’s claim. The court adjourned the hearing.
9. On 22 February 2005 the applicant’s representative requested the court to exclude the presiding judge from the proceedings.
10. On 7 July 2005 the Regional Court dismissed the applicant’s motion.
11. On 6 September 2005 the court scheduled the next hearing for 13 October 2005.
12. On 13 October 2005 the Warsaw Regional Court stayed the proceedings pending the outcome of civil proceedings instituted by the applicant. The applicant lodged an interlocutory appeal against this decision.
13. On 8 November 2005 the Warsaw Court of Appeal quashed the contested decision and resumed the examination of the case.
14. On 28 December 2005, 18 May, 25 September, 17 October and 24 October 2006 the Warsaw Regional Court held hearings.
15. On 5 December 2006 the Warsaw Regional Court again stayed the proceedings pending the outcome of the civil proceedings instituted by the applicant. The applicant lodged an interlocutory appeal against this decision.
16. On 9 February 2007 the Warsaw Court of Appeal quashed the contested decision and resumed the examination of the case.
17. On 30 March 2007 the court, due to a modification in the bench assigned to try the case (zmiana składu sędziowskiego), reopened the proceedings. One witness was heard. The court scheduled the next hearing for 15 June 2007.
18. Eventually, on 27 September 2007 the Warsaw Regional Court awarded the applicant PLN 2,277,838 in compensation for pecuniary damage and PLN 45,000 for non-pecuniary damage. Since this judgment was not appealed against, it became final on 19 October 2007.
19. On 20 April 2007 the applicant filed a complaint under the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”). On 25 May 2007 the Warsaw Court of Appeal confirmed that the proceedings in question had indeed been lengthy and awarded the applicant PLN 3,000 by way of just satisfaction. The court stated, inter alia, that the periods of inactivity between 31 December 1991 and 28 November 2000, as well as between 9 January 2001 and 6 May 2004, only confirmed the fact that the court had contributed to the excessive length of the proceedings. The court further stated that the intervals between the hearings were considerable and contributed to the overall length of proceedings. The court also referred to the fact that the Warsaw Regional Court’s decisions of 13 October 2005 and 5 December 2006 to stay the proceedings were unwarranted and also affected the length of the proceedings. Finally, the court stated that, although the applicant’s representative had lodged several futile motions which affected the pace of the proceedings, the Warsaw Regional Court took no action to discipline him.
20. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
